UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-21478 Name of Registrant: Vanguard CMT Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2015  August 31, 2016 Item 1: Reports to Shareholders Vanguard ® CMT Funds August 31, 2016 Vanguard ® Market Liquidity Fund Vanguard ® Municipal Cash Management Fund August 31, 2015- August 31, 2016 Money Market 7-Day SEC Funds Average 1 Yield 2 : Vanguard CMT Funds Vanguard 8/31/2016 Fund Total Returns Market Liquidity 0.43% 0.16% 0.61% Municipal Cash Management 0.20 0.02 0.55 1 Institutional Money Market Funds Average for Market Liquidity; Tax-Exempt Money Market Funds Average for Municipal Cash Management. Derived from data provided by Lipper, a Thomson Reuters Company. 2 The yield of a money market fund more closely reflects the current earnings of the fund than its total return. Expense Ratios 1 : Your Fund compared with its Peer Group Fund Peer Group Expense Average 2 Vanguard CMT Funds Ratio Market Liquidity 0.005% 0.18% Municipal Cash Management 0.01 0.09 1 The expense ratios shown are from the prospectuses dated August 12, 2016 and represent estimated costs for the current fiscal year. The expense ratios for the fiscal year ended August 31, 2016, were 0.005% for the Market Liquidity Fund and 0.01% for the Municipal Cash Management Fund. The peer-group expense ratio is derived from data provided by Lipper Inc., a Thomson Reuters Company, and captures information through year-end 2015. 2 Peer Groups: Institutional Money Market Funds Average for Market Liquidity; Tax-Exempt Money Market Funds Average for Municipal Cash Management. Derived from data provided by Lipper, a Thomson Reuters Company. FUND PROFILES As of 8/31/2016 These Profiles provide a snapshot of each fund’s characteristics. Key terms are defined below. MARKET LIQUIDITY FUND Financial Attributes 7-Day SEC Yield 0.61% Average Weighted Maturity 29 days Expense Ratio 1 0.005% Sector Diversification (% of portfolio) Finance Certificates of Deposit 40. % Commercial Paper 22.7 Repurchase Agreements 0.6 U.S. Government and Agency Obligations Taxable Municipal Bonds 0.7 Tax-Exempt Municipal Bonds 0. Corporate Bonds 0. Other Notes 1.2 1 The expense ratio shown is from the prospectus dated August 12, 2016, and represents estimated costs for the current fiscal year. The expense ratio for the fiscal year ended August 31, 2016, was 0.005%. MUNICIPAL CASH MANAGEMENT FUND Financial Attributes 7-Day SEC Yield 0.55% Average Weighted Maturity 19 days Expense Ratio 1 0.01% Largest State Concentrations 2 New York 19.1% Ohio 11.3 Illinois 7.0 Texas 4.7 Colorado 4.2 Mississippi 4.1 Massachusetts 3.6 Missouri 3.5 Pennsylvania 3.1 Florida 2.8 Top Ten 63.4% 1 The expense ratio shown is from the prospectus dated August 12, 2016, and represents estimated costs for the current fiscal year. The expense ratio for the fiscal year ended August 31, 2016, was 0.01%. 2 Percentages of total net assets Performance Summary Average Annual Total Returns for periods ended June 30, 2016 This table presents average annual total returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. CMT Funds Inception Date One Year Five Years Ten Years Market Liquidity 7/19/2004 0.35% 0.18% 1.23% Municipal Cash Management 7/19/2004 0.12 0.10 0.87 Market Liquidity Fund Financial Statements Statement of Net Assets As of August 31, 2016 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund's Form N-MFP filings may be viewed at sec.gov or via a link on the "Portfolio Details" page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund's Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. For more information about this public service call the SEC at 1-800-SEC-0330. 1 Yield Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (33.3%) 2 Federal Home Loan Bank Discount Notes 0.335% 9/7/16 500,000 499,980 2 Federal Home Loan Bank Discount Notes 0.344% 9/9/16 500,000 499,975 2 Federal Home Loan Bank Discount Notes 0.333% 9/16/16 168,710 168,691 2 Federal Home Loan Bank Discount Notes 0.315% 9/23/16 506,900 506,819 2 Federal Home Loan Bank Discount Notes 0.298%–0.300% 10/7/16 859,200 858,951 2 Federal Home Loan Bank Discount Notes 0.300% 10/12/16 413,800 413,664 2 Federal Home Loan Bank Discount Notes 0.305% 10/14/16 250,000 249,915 2 Federal Home Loan Bank Discount Notes 0.339% 11/9/16 120,369 120,287 United States Treasury Bill 0.100%–0.345% 9/1/16 1,019,115 1,019,105 United States Treasury Bill 0.270% 9/8/16 365,684 365,669 United States Treasury Bill 0.275% 9/15/16 504,100 504,060 United States Treasury Bill 0.255% 9/29/16 500,000 499,895 United States Treasury Bill 0.275% 10/6/16 500,000 499,885 United States Treasury Bill 0.310% 10/13/16 750,000 749,790 United States Treasury Bill 0.320% 10/20/16 1,000,000 999,690 United States Treasury Bill 0.305% 11/10/16 1,000,000 999,470 United States Treasury Bill 0.300%–0.371% 11/17/16 2,000,000 1,998,860 United States Treasury Bill 0.310% 11/25/16 1,500,000 1,498,920 3 United States Treasury Floating Rate Note 0.388% 10/31/16 414,500 414,521 3 United States Treasury Floating Rate Note 0.419% 1/31/17 1,557,300 1,557,658 United States Treasury Note/Bond 1.000% 10/31/16 97,500 97,606 Total U.S. Government and Agency Obligations (Cost $14,522,267) 14,523,411 Commercial Paper (22.9%) Bank Holding Company (0.5%) 4 ABN Amro Funding USA LLC 1.003% 12/16/16 18,000 17,946 4 ABN Amro Funding USA LLC 0.973% 12/19/16 69,750 69,539 4 ABN Amro Funding USA LLC 1.003% 12/20/16 50,000 49,854 4 ABN Amro Funding USA LLC 1.024% 12/22/16 63,500 63,312 200,651 Market Liquidity Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) Finance—Auto (0.7%) Toyota Motor Credit Corp. 0.701% 10/25/16 125,000 124,889 Toyota Motor Credit Corp. 0.651% 11/1/16 50,000 49,928 Toyota Motor Credit Corp. 0.883% 12/8/16 31,000 30,919 Toyota Motor Credit Corp. 0.873% 12/13/16 27,500 27,425 Toyota Motor Credit Corp. 0.873% 12/14/16 27,500 27,424 Toyota Motor Credit Corp. 0.883% 12/19/16 42,000 41,879 Toyota Motor Credit Corp. 0.883% 12/20/16 24,250 24,180 326,644 Foreign Banks (17.3%) 4 Australia & New Zealand Banking Group, Ltd. 0.824% 11/3/16 68,000 67,900 Australia & New Zealand Banking Group, Ltd. 1.074% 1/30/17 128,000 127,990 Bank of Nova Scotia 1.070% 1/26/17 100,000 99,991 4 Commonwealth Bank of Australia 0.854% 9/14/16 50,000 49,983 4 Commonwealth Bank of Australia 0.844% 9/23/16 62,500 62,466 Commonwealth Bank of Australia 0.870% 9/26/16 79,500 79,499 Commonwealth Bank of Australia 0.863% 10/11/16 247,000 246,993 Commonwealth Bank of Australia 0.872% 10/24/16 60,000 59,998 Commonwealth Bank of Australia 0.894% 10/31/16 87,500 87,492 Commonwealth Bank of Australia 0.894% 11/1/16 87,500 87,497 Commonwealth Bank of Australia 0.817% 11/7/16 225,000 224,995 Commonwealth Bank of Australia 0.898% 1/9/17 200,000 199,984 Commonwealth Bank of Australia 1.117% 3/17/17 200,000 199,976 Credit Agricole Corporate & Investment Bank (New York Branch) 0.310% 9/1/16 864,500 864,491 4 Danske Corp. 0.933% 12/8/16 106,000 105,725 4 Danske Corp. 0.933% 12/9/16 53,000 52,861 4 Danske Corp. 0.953% 12/14/16 100,000 99,901 ING US Funding LLC 0.712% 9/6/16 103,400 103,395 ING US Funding LLC 0.702% 9/7/16 100,000 99,994 ING US Funding LLC 0.702% 9/8/16 50,000 49,996 ING US Funding LLC 0.933% 12/7/16 250,000 249,357 ING US Funding LLC 0.943% 12/8/16 106,500 106,223 Lloyds Bank plc 0.682% 9/20/16 147,000 146,943 4 National Australia Bank Ltd. 0.854% 9/12/16 121,000 120,987 National Australia Bank Ltd. 0.817% 10/5/16 300,000 299,997 National Australia Bank Ltd. 0.838% 10/14/16 200,000 199,994 4 National Australia Bank Ltd. 0.844% 10/24/16 80,000 79,930 Natixis (New York Branch) 0.300% 9/1/16 830,000 829,992 4 Nordea Bank AB 0.829% 9/20/16 75,000 74,966 4 Nordea Bank AB 0.829% 9/21/16 217,000 216,896 4 Nordea Bank AB 0.910% 11/14/16 250,000 249,525 4 Nordea Bank AB 0.915% 11/18/16 123,000 122,754 4 Skandinaviska Enskilda Banken AB 0.601% 9/2/16 9,750 9,750 4 Skandinaviska Enskilda Banken AB 0.661% 10/4/16 45,000 44,970 4 Societe Generale SA 0.300% 9/1/16 864,000 864,000 Swedbank AB 0.586% 9/19/16 200,000 199,938 Swedbank AB 0.586% 9/20/16 150,000 149,951 Westpac Banking Corp. 0.862% 10/20/16 150,000 149,994 Westpac Banking Corp. 0.862% 11/10/16 150,000 149,994 Westpac Banking Corp. 1.014% 1/27/17 150,000 149,994 Westpac Banking Corp. 1.113% 3/9/17 80,000 79,991 Westpac Banking Corp. 1.060% 5/26/17 82,750 82,743 7,550,016 Market Liquidity Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) Foreign Governments (2.7%) 4 CDP Financial Inc. 0.611% 9/14/16 69,500 69,483 4 CDP Financial Inc. 0.834%–0.864% 9/16/16 80,250 80,219 4 CDP Financial Inc. 0.762% 10/3/16 100,000 99,929 4 CDP Financial Inc. 0.651% 10/4/16 23,500 23,485 4 CDP Financial Inc. 0.751% 11/2/16 35,000 34,955 4 CDP Financial Inc. 0.751% 11/9/16 60,100 60,007 4 CDP Financial Inc. 0.772%–0.802% 11/10/16 114,800 114,612 4 CDP Financial Inc. 0.852% 11/28/16 23,000 22,948 Export Development Canada 0.330% 9/12/16 40,000 39,992 Export Development Canada 0.370% 9/15/16 60,000 59,984 4 Ontario Teachers' Finance Trust 0.874% 10/11/16 33,397 33,362 4 Ontario Teachers' Finance Trust 0.884% 10/26/16 28,000 27,959 4 Ontario Teachers' Finance Trust 0.945% 11/15/16 27,000 26,944 4 Ontario Teachers' Finance Trust 1.187% 2/2/17 50,000 49,730 5 PSP Capital Inc. 0.601% 9/2/16 8,000 8,000 5 PSP Capital Inc. 0.601% 9/7/16 38,000 37,995 5 PSP Capital Inc. 0.651% 10/19/16 75,000 74,930 5 PSP Capital Inc. 0.701% 10/25/16 120,000 119,869 5 PSP Capital Inc. 0.721% 11/1/16 70,000 69,912 5 PSP Capital Inc. 0.731% 11/17/16 48,750 48,671 5 PSP Capital Inc. 0.731% 11/21/16 97,500 97,333 1,200,319 Foreign Industrial (0.9%) 4 Sanofi 0.591% 9/30/16 78,000 77,961 4 Total Capital Canada Ltd. 0.601% 10/5/16 13,000 12,992 4 Total Capital Canada Ltd. 0.611% 10/7/16 208,000 207,867 Toyota Credit Canada Inc. 0.752% 10/31/16 50,000 49,936 Toyota Credit Canada Inc. 0.905% 12/9/16 45,000 44,888 393,644 Industrial (0.8%) Exxon Mobil Corp. 0.330% 9/1/16 63,000 62,999 General Electric Co. 0.330% 9/1/16 195,000 194,998 4 The Coca-Cola Co. 0.611%–0.621% 9/7/16 89,250 89,245 347,242 Total Commercial Paper (Cost $10,018,616) 10,018,516 Certificates of Deposit (40.9%) Domestic Banks (6.9%) Citibank NA 0.600% 9/19/16 50,000 50,002 3 HSBC Bank USA NA 0.862% 9/21/16 50,000 49,998 HSBC Bank USA NA 0.950% 10/19/16 62,500 62,519 3 HSBC Bank USA NA 0.894% 11/4/16 50,000 49,998 3 HSBC Bank USA NA 0.898% 11/7/16 74,250 74,247 3 HSBC Bank USA NA 1.094% 2/1/17 261,000 260,977 3 JPMorgan Chase Bank NA 1.062% 4/21/17 19,500 19,497 3 JPMorgan Chase Bank NA 1.046% 5/2/17 27,500 27,498 3 State Street Bank & Trust Co. 0.846% 9/2/16 300,000 300,000 3 State Street Bank & Trust Co. 0.848% 10/6/16 197,000 196,996 3 State Street Bank & Trust Co. 0.857% 10/18/16 197,000 196,992 3 State Street Bank & Trust Co. 0.963% 1/11/17 350,000 349,972 Market Liquidity Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) 3 State Street Bank & Trust Co. 1.074% 1/25/17 140,000 139,994 3 Wells Fargo Bank NA 0.846% 9/2/16 200,000 200,000 3 Wells Fargo Bank NA 0.862% 9/12/16 100,000 99,999 3 Wells Fargo Bank NA 0.861% 10/21/16 50,000 49,999 3 Wells Fargo Bank NA 0.861% 10/24/16 50,000 49,999 Wells Fargo Bank NA 0.870% 10/24/16 125,000 125,030 Wells Fargo Bank NA 0.870% 10/27/16 75,000 75,019 3 Wells Fargo Bank NA 0.864% 10/28/16 60,000 59,998 3 Wells Fargo Bank NA 0.894% 10/28/16 200,000 199,994 3 Wells Fargo Bank NA 0.836% 11/2/16 145,000 144,994 3 Wells Fargo Bank NA 0.857% 11/16/16 200,000 199,990 3 Wells Fargo Bank NA 1.006% 2/1/17 40,000 39,998 3,023,710 Eurodollar Certificates of Deposit (0.5%) National Australia Bank Ltd. 0.680% 10/7/16 200,000 200,000 Yankee Certificates of Deposit (33.5%) 3 Bank of Montreal (Chicago Branch) 0.836% 9/2/16 300,000 300,000 3 Bank of Montreal (Chicago Branch) 0.868% 9/12/16 100,000 99,999 Bank of Montreal (Chicago Branch) 0.590% 9/19/16 125,000 125,004 Bank of Montreal (Chicago Branch) 0.690% 10/5/16 150,000 150,000 3 Bank of Montreal (Chicago Branch) 0.894% 1/3/17 250,000 249,982 3 Bank of Montreal (Chicago Branch) 1.074% 1/27/17 100,000 99,996 3 Bank of Nova Scotia (Houston Branch) 0.848% 9/7/16 300,000 299,997 3 Bank of Nova Scotia (Houston Branch) 0.868% 9/12/16 50,000 50,000 3 Bank of Nova Scotia (Houston Branch) 0.858% 9/15/16 175,000 174,995 3 Bank of Nova Scotia (Houston Branch) 0.862% 10/21/16 100,000 99,996 3 Bank of Nova Scotia (Houston Branch) 0.870% 10/26/16 150,000 150,053 3 Bank of Nova Scotia (Houston Branch) 0.887% 1/5/17 150,000 149,990 3 Bank of Nova Scotia (Houston Branch) 1.097% 2/16/17 150,000 149,985 3 Bank of Nova Scotia (Houston Branch) 1.144% 3/3/17 125,000 125,000 Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 0.720% 9/16/16 90,000 90,006 Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 0.680% 10/7/16 200,000 199,998 Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 0.750% 10/28/16 200,000 200,026 Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 0.760% 11/1/16 183,000 183,018 Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 0.950% 12/16/16 120,000 120,068 BNP Paribas SA (New York Branch) 0.300% 9/1/16 280,000 279,997 BNP Paribas SA (New York Branch) 0.410% 9/6/16 500,000 500,000 Canadian Imperial Bank of Commerce (New York Branch) 0.660% 10/3/16 200,000 199,996 3 Canadian Imperial Bank of Commerce (New York Branch) 0.862% 11/10/16 200,000 199,980 Canadian Imperial Bank of Commerce (New York Branch) 0.930% 11/18/16 250,000 250,090 3 Canadian Imperial Bank of Commerce (New York Branch) 0.897% 1/5/17 200,000 199,986 3 Canadian Imperial Bank of Commerce (New York Branch) 1.112% 2/17/17 175,000 174,983 Market Liquidity Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) Credit Industriel et Commercial (New York Branch) 0.410% 9/6/16 750,000 750,000 Credit Suisse AG (New York Branch) 0.680% 9/6/16 200,000 200,002 Credit Suisse AG (New York Branch) 0.660% 10/3/16 200,000 199,996 DNB Bank ASA (New York Branch) 0.400% 9/7/16 1,085,000 1,085,000 National Australia Bank Ltd. (New York Branch) 0.900% 11/21/16 18,600 18,606 Nordea Bank Finland plc (New York Branch) 0.615% 10/3/16 200,000 199,988 3 Royal Bank of Canada (New York Branch) 0.854% 10/3/16 69,750 69,749 3 Royal Bank of Canada (New York Branch) 0.877% 10/18/16 170,500 170,493 3 Royal Bank of Canada (New York Branch) 0.864% 11/4/16 248,000 247,990 3 Royal Bank of Canada (New York Branch) 0.887% 1/5/17 250,000 249,982 3 Royal Bank of Canada (New York Branch) 1.071% 1/23/17 200,000 199,984 3 Royal Bank of Canada (New York Branch) 0.894% 2/1/17 250,000 249,977 3 Royal Bank of Canada (New York Branch) 1.107% 2/17/17 150,000 149,985 Skandinaviska Enskilda Banken (New York Branch) 0.400% 9/6/16 620,000 620,000 Sumitomo Mitsui Banking Corp. (New York Branch) 0.680% 9/20/16 70,080 70,085 Sumitomo Mitsui Banking Corp. (New York Branch) 0.700% 10/3/16 150,000 150,002 Sumitomo Mitsui Banking Corp. (New York Branch) 0.700% 10/5/16 150,000 150,002 Sumitomo Mitsui Banking Corp. (New York Branch) 0.800% 10/21/16 200,000 200,044 Sumitomo Mitsui Banking Corp. (New York Branch) 0.910% 11/1/16 175,000 175,060 Sumitomo Mitsui Banking Corp. (New York Branch) 0.880% 11/15/16 150,000 150,038 3 Svenska HandelsBanken (New York Branch) 0.833% 9/12/16 190,000 189,998 Svenska HandelsBanken (New York Branch) 0.670% 10/21/16 250,000 250,015 3 Svenska HandelsBanken (New York Branch) 0.816% 11/2/16 225,000 224,995 3 Svenska HandelsBanken (New York Branch) 0.868% 11/7/16 195,000 194,996 3 Svenska HandelsBanken (New York Branch) 0.977% 1/17/17 175,000 174,991 3 Svenska HandelsBanken (New York Branch) 1.074% 1/27/17 150,000 149,994 3 Svenska HandelsBanken (New York Branch) 1.087% 2/16/17 225,000 224,978 Swedbank AB (New York Branch) 0.630% 9/1/16 250,000 250,002 Swedbank AB (New York Branch) 0.390% 9/2/16 298,000 298,000 Swedbank AB (New York Branch) 0.820% 11/1/16 250,000 250,047 3 Swedbank AB (New York Branch) 1.097% 2/16/17 400,000 399,960 3 Toronto Dominion Bank (New York Branch) 0.871% 9/23/16 206,000 205,998 Toronto Dominion Bank (New York Branch) 0.830% 11/2/16 119,000 119,014 3 Toronto Dominion Bank (New York Branch) 0.868% 11/7/16 300,000 299,982 Toronto Dominion Bank (New York Branch) 1.000% 11/8/16 25,300 25,311 3 Toronto Dominion Bank (New York Branch) 0.907% 12/19/16 91,000 90,994 3 Toronto Dominion Bank (New York Branch) 0.921% 12/23/16 200,000 199,986 3 Toronto Dominion Bank (New York Branch) 1.034% 1/30/17 250,000 249,980 3 Toronto Dominion Bank (New York Branch) 1.144% 3/21/17 175,000 174,979 3 Westpac Banking Corp. (New York Branch) 0.841% 9/1/16 21,000 21,000 Westpac Banking Corp. (New York Branch) 0.840% 9/21/16 200,000 200,028 3 Westpac Banking Corp. (New York Branch) 0.871% 9/23/16 15,000 15,000 Westpac Banking Corp. (New York Branch) 0.860% 9/28/16 99,000 99,019 3 Westpac Banking Corp. (New York Branch) 0.844% 10/3/16 85,000 84,998 Market Liquidity Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) Westpac Banking Corp. (New York Branch) 0.940% 10/17/16 123,000 123,034 14,647,427 Total Certificates of Deposit (Cost $17,870,986) 17,871,137 Other Notes (1.2%) Bank of America NA 0.660% 9/8/16 83,500 83,502 Bank of America NA 0.640% 9/14/16 112,000 112,002 Bank of America NA 0.730% 10/25/16 200,000 200,034 Bank of America NA 0.750% 11/1/16 66,000 66,006 Bank of America NA 0.890% 12/9/16 63,000 63,008 Total Other Notes (Cost $524,500) 524,552 Repurchase Agreements (0.6%) Federal Reserve Bank of New York (Dated 8/31/16, Repurchase Value $252,002,000, collateralized by U.S. Treasury Note/Bond 1.375%-3.375%, 11/15/19- 2/15/24; with a value of $252,002,000) (Cost $252,000) 0.250% 9/1/16 252,000 252,000 Tax-Exempt Municipal Bonds (0.9%) 6 Arizona Health Facilities Authority Revenue (Catholic Healthcare West) VRDO 0.650% 9/7/16 12,000 12,000 6 Big Bear Lake CA Industrial Revenue (Southwest Gas Corp. Project) VRDO 0.620% 9/7/16 12,200 12,200 BlackRock MuniVest Fund II, Inc. TOB VRDO 0.590% 9/1/16 30,950 30,950 Board of Regents of the University of Texas System Revenue Financing System Revenue VRDO 0.550% 9/7/16 28,500 28,500 Board of Regents of the University of Texas System Revenue Financing System Revenue VRDO 0.550% 9/7/16 35,000 35,000 6 Connecticut Health & Educational Facilities Authority Revenue (Yale University) VRDO 0.640% 9/7/16 9,500 9,500 Curators of the University of Missouri System Facilities Revenue VRDO 0.540% 9/7/16 85,035 85,035 Illinois Finance Authority Revenue (Northwestern University) VRDO 0.600% 9/7/16 9,250 9,250 6 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.650% 9/7/16 6,750 6,750 6 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.570% 9/7/16 12,000 12,000 Loudoun County VA Industrial Development Authority Revenue (Howard Hughes Medical Institute) VRDO 0.570% 9/7/16 7,000 7,000 Maryland Economic Development Corp. Revenue (Howard Hughes Medical Institute) VRDO 0.620% 9/7/16 14,250 14,250 6 New York City NY GO VRDO 0.570% 9/7/16 47,450 47,450 6 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) VRDO 0.600% 9/7/16 7,500 7,500 Market Liquidity Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) 6 New York State Housing Finance Agency Housing Revenue (10 Liberty Street) VRDO 0.640% 9/7/16 15,700 15,700 6 New York State Housing Finance Agency Housing Revenue (th St) VRDO 0.570% 9/7/16 7,000 7,000 6 New York State Housing Finance Agency Revenue (Riverside Center) VRDO 0.650% 9/7/16 10,750 10,750 North Broward FL Hospital District Revenue VRDO 0.570% 9/7/16 16,750 16,750 6 Onondaga County NY Trust For Cultural Resources Revenue (Syracuse University Project) VRDO 0.570% 9/7/16 7,000 7,000 6 Sacramento CA Municipal Utility District Revenue VRDO 0.560% 9/7/16 10,750 10,750 University of Texas Permanent University Fund Revenue VRDO 0.560% 9/7/16 7,000 7,000 Total Tax-Exempt Municipal Bonds (Cost $392,335) 392,335 Corporate Bonds (0.7%) 3 Toyota Motor Credit Corp. 0.857% 10/7/16 201,000 200,978 3 Toyota Motor Credit Corp. 1.045% 4/24/17 100,000 100,098 Total Corporate Bonds (Cost $301,000) 301,076 Taxable Municipal Bonds (0.7%) BlackRock Municipal Bond Trust TOB VRDO 0.590% 9/1/16 7,410 7,410 BlackRock Municipal Income Investment Quality Trust TOB VRDO 0.590% 9/1/16 9,915 9,915 BlackRock Municipal Income Trust II TOB VRDO 0.590% 9/1/16 28,000 28,000 BlackRock Municipal Income Trust TOB VRDO 0.590% 9/1/16 54,000 54,000 BlackRock MuniHoldings Fund II, Inc. TOB VRDO 0.590% 9/1/16 12,635 12,635 BlackRock MuniHoldings Fund, Inc. TOB VRDO 0.590% 9/1/16 4,990 4,990 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.590% 9/1/16 10,955 10,955 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.590% 9/1/16 25,500 25,500 BlackRock MuniVest Fund, Inc. TOB VRDO 0.590% 9/1/16 46,000 46,000 BlackRock MuniYield Investment Quality Fund TOB VRDO 0.590% 9/1/16 13,360 13,360 BlackRock MuniYield Investment Quality Fund TOB VRDO 0.590% 9/1/16 32,000 32,000 BlackRock Strategic Municipal Trust TOB VRDO 0.590% 9/1/16 4,855 4,855 5 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.780% 9/7/16 2,855 2,855 5 Massachusetts Transportation Fund Revenue TOB VRDO 0.780% 9/7/16 2,800 2,800 6 New York State Housing Finance Agency Housing Revenue VRDO 0.510% 9/7/16 13,000 13,000 6 New York State Housing Finance Agency Housing Revenue VRDO 0.600% 9/7/16 37,000 37,000 5 Seattle WA Municipal Light & Power Revenue TOB VRDO 0.780% 9/7/16 1,500 1,500 Total Taxable Municipal Bonds (Cost $306,775) 306,775 Total Investments (101.2%) (Cost $44,188,479) 44,189,802 Start of Breakout Items Market Liquidity Fund Amount Other Assets and Liabilities (-1.2%) ($000) Other Assets Receivables for Accrued Income 16,503 Total Other Assets 16,503 Liabilities Payables for Investment Securities Purchased (522,851) Payables for Capital Shares Redeemed (2) Payables for Distributions (10) Payables to Vanguard (125) Other Liabilities (115) Total Liabilities (523,103) End of Breakout Items Net Assets (100%) Applicable to 436,805,991 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 43,683,202 Net Asset Value Per Share $100.01 At August 31, 2016, net assets consisted of: Amount ($000) Paid-in Capital 43,680,554 Undistributed Net Investment Income 2 Accumulated Net Realized Gains 1,323 Unrealized Appreciation (Depreciation) 1,323 Net Assets 43,683,202 • See Note A in Notes to Financial Statements. 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 3 Adjustable-rate security. 4 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other "accredited investors." At August 31, 2016, the aggregate value of these securities was $5,982,085,000, representing 13.7% of net assets. 5 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2016, the aggregate value of these securities was $744,435,000, representing 1.7% of net assets. 6 Scheduled principal and interest payments are guaranteed by bank letter of credit. 7 Scheduled principal and interest payments are guaranteed by National Public Finance Guarantee Corp. GO General Obligation Bond. TOBTender Option Bond. VRDOVariable Rate Demand Obligation. See accompanying Notes, which are an integral part of the Financial Statements. Market Liquidity Fund Statement of Operations Year Ended August 31, 2016 ($000) Investment Income Income Interest 197,302 Total Income 197,302 Expenses The Vanguard Group—Note B Management and Administrative 2,338 Total Expenses 2,338 Net Investment Income 194,964 Realized Net Gain (Loss) on Investment Securities Sold 154 Change in Unrealized Appreciation (Depreciation) of Investment Securities 1,323 Net Increase (Decrease) in Net Assets Resulting from Operations 196,441 See accompanying Notes, which are an integral part of the Financial Statements. Market Liquidity Fund Statement of Changes in Net Assets Year Ended August 31, 2016 2015 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 194,964 61,969 Realized Net Gain (Loss) 154 155 Change in Unrealized Appreciation (Depreciation) 1,323 — Net Increase (Decrease) in Net Assets Resulting from Operations 196,441 62,124 Distributions Net Investment Income (194,964) (61,969) Realized Capital Gain — — Total Distributions (194,964) (61,969) Capital Share Transactions Issued 485,052,276 433,317,959 Issued in Lieu of Cash Distributions 194,778 61,888 Redeemed (488,605,121) (423,542,625) Net Increase (Decrease) from Capital Share Transactions (3,358,067) 9,837,222 Total Increase (Decrease) (3,356,590) 9,837,377 Net Assets Beginning of Period 47,039,792 37,202,415 End of Period 1 43,683,202 47,039,792 1 Net Assets—End of Period includes undistributed (overdistributed) net investment income of $2,000 and $0. See accompanying Notes, which are an integral part of the Financial Statements. Market Liquidity Fund Financial Highlights For a Share Outstanding Year Ended August 31, Throughout Each Period 1 2016 2015 2014 2013 2012 Net Asset Value, Beginning of Period $100.00 $100.00 $100.00 $100.00 $100.00 Investment Operations Net Investment Income .421 .100 . 100 . 100 . 100 Net Realized and Unrealized Gain (Loss) on Investments .010 — Total from Investment Operations .431 . 100 . 100 . 100 . 100 Distributions Dividends from Net Investment Income (.421) (.100) (.100) (.100) (.100) Distributions from Realized Capital Gains — Total Distributions (.421) (.100) (.100) (.100) (.100) Net Asset Value, End of Period $100.01 $100.00 $100.00 $100.00 $100.00 Total Return 0.43% 0.13% 0.12% 0.15% 0.14% Ratios/Supplemental Data Net Assets, End of Period (Millions) $43,683 $47,040 $37,202 $28,103 $32,648 Ratio of Total Expenses to Average Net Assets 0.005% 0.005% 0.005% 0.005% 0.005% Ratio of Net Investment Income to Average Net Assets 0.42% 0.13% 0.12% 0.15% 0.14% 1 Adjusted to reflect a 1-for-100 reverse share split as of the close of business on August 12, 2016. See accompanying Notes, which are an integral part of the Financial Statements. Market Liquidity Fund Notes to Financial Statements Vanguard Market Liquidity Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund has been established by Vanguard as a cash management vehicle solely available for investment by the Vanguard funds and certain trusts and accounts managed by Vanguard or its affiliates. The fund invests in repurchase agreements and in short-term debt instruments of companies primarily operating in specific industries, particularly financial services; the issuers’ abilities to meet their obligations may be affected by economic developments in such industries. In July 2014, the U.S. Securities and Exchange Commission adopted amendments to money market fund regulations to enhance the stability and resilience of all money market funds, and the compliance dates for these amendments range from July 2015 to October 2016. The board of trustees, in accordance with the best interest of the shareholders, approved a number of changes in response to these amendments, and has designated the fund as an institutional money market fund. As a result, the fund is required to transact at a market-based net asset value per share (NAV) calculated to four decimal places. In addition, the fund is subject to liquidity fees and redemption gates (temporary suspension of redemptions) in certain circumstances. The fund began transacting at a market-based NAV as of the close of business on August 12, 2016, and simultaneously underwent a 1-for-100 reverse share split whereby each shareholder of record received 1 share for every 100 shares held on that date. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. investment companies. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Prior to the Fund's adoption of the floating NAV on August 12, 2016, securities were valued at amortized cost. Beginning on August 12, 2016, bonds and temporary cash investments have been valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the Fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature, and in the absence of a default, such collateral connot be repledged, resold or rehypothecated. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund's tax positions taken for Market Liquidity Fund all open federal income tax years (August 31, 2013-2016), and has concluded that no provision for federal income tax is required in the fund's financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 5. Credit Facility: The fund and certain other funds managed by The Vanguard Group ("Vanguard") participate in a $3.1 billion committed credit facility provided by a syndicate of lenders pursuant to a credit agreement that may be renewed annually; each fund is individually liable for its borrowings, if any, under the credit facility. Borrowings may be utilized for temporary and emergency purposes, and are subject to the fund's regulatory and contractual borrowing restrictions. The participating funds are charged administrative fees and an annual commitment fee of 0.10% of the undrawn amount of the facility; these fees are allocated to the funds based on a method approved by the fund's board of trustees and included in Management and Administrative expenses on the fund's Statement of Operations. Any borrowings under this facility bear interest at a rate based upon the higher of the one-month London Interbank Offered Rate, federal funds effective rate, or overnight bank funding rate plus an agreed-upon spread. The fund had no borrowings outstanding at August 31, 2016, or at any time during the period then ended. 6. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. In accordance with the terms of a services agreement, Vanguard provides to the fund investment advisory, corporate management, administrative, marketing, and distribution services and pays for all other operating expenses (except taxes) for a fee calculated at an annual percentage rate of the average net assets of the fund. The fund's trustees and officers are also directors and employees, respectively, of Vanguard. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At August 31, 2016, 100% of the market value of the fund's investments was determined based on Level 2 inputs. D. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes. These differences will reverse at some time in the future. Market Liquidity Fund At August 31, 2016, the cost of investment securities for tax purposes was $44,188,479,000. Net unrealized appreciation of investment securities for tax purposes was $1,323,000, consisting of unrealized gains of $2,251,000 on securities that had risen in value since their purchase and $928,000 in unrealized losses on securities that had fallen in value since their purchase. E. Capital Shares issued and redeemed were: Year Ended August 31, 2016 1 2015 1 Shares Shares (000) (000) Issued 4,850,497 4,333,179 Issued in Lieu of Cash Distributions 1,948 619 Redeemed (4,886,025) (4,235,426) Net Increase (Decrease) in Shares Outstanding (33,580) 98,372 1. Shares adjusted to reflect a 1-for-100 reverse share split as of the close of business on August 12, 2016. F. Management has determined that no material events or transactions occurred subsequent to August 31, 2016, that would require recognition or disclosure in these financial statements. Municipal Cash Management Fund Statement of Net Assets As of August 31, 2016 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund's Form N-MFP filings may be viewed at sec.gov or via a link on the "Portfolio Details" page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund's Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. For more information about this public service call the SEC at 1-800-SEC-0330. Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.4%) Alaska (0.1%) Valdez AK Marine Terminal Revenue (ExxonMobil Project) VRDO 0.570% 9/1/16 2,665 2,665 Arizona (0.7%) 1 Phoenix AZ Civic Improvement Corp. Airport Revenue TOB VRDO 0.610% 9/7/16 8,990 8,990 1 Phoenix AZ Civic Improvement Corp. Airport Revenue TOB VRDO 0.660% 9/7/16 4,000 4,000 1 Scottsdale AZ Municipal Property Corp. Excise Tax Revenue TOB VRDO 0.660% 9/7/16 7,350 7,350 20,340 California (2.2%) California Municipal Finance Authority Recovery Zone Revenue (Chevron USA Inc. Project) VRDO 0.530% 9/1/16 3,800 3,800 California Pollution Control Financing Authority Revenue (Pacific Gas & Electric Co.) VRDO 0.580% 9/1/16 LOC 8,000 8,000 Los Angeles CA TRAN 3.000% 6/29/17 23,500 23,948 Los Angeles County CA TRAN 3.000% 6/30/17 15,000 15,305 Sacramento CA Transportation Authority Sales Tax Revenue VRDO 0.560% 9/7/16 12,800 12,800 University of California Revenue VRDO 0.580% 9/7/16 3,450 3,450 67,303 Colorado (4.2%) Colorado Education Loan Program Revenue 2.000% 6/29/17 12,500 12,649 Colorado Education Loan Program Revenue 5.000% 6/29/17 12,500 12,958 Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.580% 9/1/16 LOC 3,930 3,930 Colorado General Fund Revenue 2.000% 6/27/17 9,000 9,101 Colorado General Fund Revenue 3.000% 6/27/17 17,000 17,341 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.610% 9/7/16 10,000 10,000 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.610% 9/7/16 15,000 15,000 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.600% 9/7/16 7,185 7,185 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.650% 9/7/16 LOC 10,000 10,000 Colorado Springs CO Utility System Revenue VRDO 0.600% 9/7/16 23,645 23,645 Holland Creek CO Metropolitan District Revenue VRDO 0.600% 9/7/16 LOC 7,425 7,425 129,234 Connecticut (2.6%) 1 Connecticut GO TOB VRDO 0.600% 9/1/16 10,700 10,700 Connecticut Health & Educational Facilities Authority Revenue (Hotchkiss School) VRDO 0.570% 9/7/16 15,000 15,000 Connecticut Health & Educational Facilities Authority Revenue (Yale University) VRDO 0.640% 9/7/16 LOC 5,000 5,000 1 Connecticut Health and Educational Facilities Authority Revenue (Yale University) TOB VRDO 0.590% 9/1/16 13,320 13,320 1 Connecticut Health and Educational Facilities Authority Revenue (Yale University) TOB VRDO 0.590% 9/1/16 5,950 5,950 Connecticut Housing Finance Authority Revenue Housing Mortgage Finance Program VRDO 0.590% 9/7/16 12,500 12,500 Hartford County CT Metropolitan District BAN 2.000% 12/1/16 17,500 17,560 80,030 District of Columbia (2.5%) 1 District of Columbia GO TOB VRDO 0.570% 9/7/16 LOC 21,270 21,270 District of Columbia Revenue (MedStar Health, Inc.) VRDO 0.590% 9/1/16 LOC 9,790 9,790 1 District of Columbia Water & Sewer Authority Public Utility Revenue TOB VRDO 0.560% 9/7/16 LOC 6,790 6,790 1 District of Columbia Water & Sewer Authority Public Utility Revenue TOB VRDO 0.590% 9/7/16 5,935 5,935 1 District of Columbia Water and Sewer Authority Public Utility Revenue TOB VRDO 0.590% 9/7/16 4,010 4,010 Metropolitan Washington DC/VA Airports Authority Airport System Revenue VRDO 0.600% 9/1/16 LOC 29,760 29,760 77,555 Florida (2.8%) 1 Florida Education System University System Improvement Revenue TOB VRDO 0.610% 9/7/16 9,985 9,985 1 Greater Orlando Aviation Authority Florida Airport Facilities Revenue TOB VRDO 0.590% 9/7/16 5,000 5,000 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.580% 9/1/16 5,200 5,200 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.610% 9/7/16 36,715 36,715 Municipal Cash Management Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 Jacksonville FL Special Revenue TOB VRDO 0.590% 9/7/16 3,900 3,900 1 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) TOB VRDO 0.660% 9/7/16 10,140 10,140 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) VRDO 0.590% 9/7/16 LOC 4,800 4,800 1 Orange County FL School Board COP TOB VRDO 0.660% 9/7/16 7,500 7,500 1 Orange County FL School Board COP TOB VRDO 0.660% 9/7/16 3,750 3,750 86,990 Georgia (2.2%) 1 Atlanta GA Water & Wastewater Revenue TOB VRDO 0.590% 9/7/16 8,015 8,015 Cobb County GA Hospital Authority Revenue (Equipment Pool Project) VRDO 0.600% 9/7/16 LOC 7,100 7,100 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.590% 9/7/16 4,000 4,000 Private Colleges & University Authority of Georgia Revenue (Emory University) VRDO 0.560% 9/7/16 20,600 20,600 Private Colleges & University Authority of Georgia Revenue (Emory University) VRDO 0.570% 9/7/16 29,250 29,250 68,965 Illinois (7.0%) Illinois Educational Facilities Authority (Pooled Financing Program) CP 0.470% 9/8/16 28,954 28,954 Illinois Educational Facilities Authority Revenue (University of Chicago) VRDO 0.600% 9/7/16 23,534 23,534 Illinois Finance Authority Revenue (Bradley University) VRDO 0.580% 9/7/16 LOC 12,600 12,600 Illinois Finance Authority Revenue (Bradley University) VRDO 0.580% 9/7/16 LOC 10,000 10,000 Illinois Finance Authority Revenue (Northwestern Memorial Hospital) VRDO 0.580% 9/1/16 24,900 24,900 Illinois Finance Authority Revenue (Northwestern Memorial Hospital) VRDO 0.580% 9/1/16 14,900 14,900 Illinois Finance Authority Revenue (Northwestern University) VRDO 0.620% 9/7/16 20,500 20,500 Illinois Finance Authority Revenue (University of Chicago Medical Center) VRDO 0.600% 9/1/16 LOC 6,200 6,200 Illinois Finance Authority Revenue (University of Chicago) VRDO 0.580% 9/7/16 29,330 29,330 Illinois Health Facilities Authority Revenue (Elmhurst Memorial Hospital) VRDO 0.600% 9/7/16 LOC 16,600 16,600 Illinois Health Facilities Authority Revenue (Northwestern Memorial Hospital) VRDO 0.580% 9/1/16 27,450 27,450 Illinois Toll Highway Authority Revenue VRDO 0.630% 9/7/16 3,000 3,000 217,968 Indiana (2.3%) 1 Crown Point IN Multi-School Building Corp. Mortgage Revenue TOB VRDO 0.570% 9/7/16 LOC 12,285 12,285 Indiana Finance Authority Environmental Improvement Revenue (Ispat Inland Inc. Project) VRDO 0.670% 9/7/16 LOC 1,200 1,200 Indiana Finance Authority Hospital Revenue (Indiana University) VRDO 0.630% 9/7/16 LOC 12,000 12,000 Indiana Finance Authority Midwestern Disaster Relief Revenue (Ohio Valley Electric Corp. Project) VRDO 0.580% 9/7/16 LOC 21,900 21,900 Indiana Finance Authority Revenue (Ascension Health Credit Group) VRDO 0.620% 9/7/16 9,725 9,725 Indiana Health & Educational Facility Financing Authority Hospital Revenue (Indiana University Health Obligated Group) VRDO 0.650% 9/7/16 LOC 13,650 13,650 70,760 Kentucky (0.2%) Louisville & Jefferson County KY Metropolitan Government Health System Revenue (Norton Healthcare Obligated Group) VRDO 0.580% 9/1/16 LOC 6,665 6,665 Louisiana (0.4%) 1 Louisiana BAN TOB VRDO 0.600% 9/1/16 LOC 6,000 6,000 Louisiana Public Facilities Authority Revenue (CHRISTUS Health) VRDO 0.630% 9/7/16 LOC 5,405 5,405 11,405 Maryland (1.0%) Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) CP 0.440% 9/7/16 25,060 25,060 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) VRDO 0.590% 9/7/16 LOC 6,800 6,800 31,860 Massachusetts (3.6%) Massachusetts Development Finance Agency Revenue (Boston University) VRDO 0.570% 9/1/16 LOC 5,000 5,000 Massachusetts GO 2.000% 5/22/17 17,000 17,157 Massachusetts GO 2.000% 6/26/17 13,000 13,151 1 Massachusetts GO TOB VRDO 0.600% 9/1/16 LOC 20,000 20,000 1 Massachusetts GO TOB VRDO 0.600% 9/1/16 LOC 29,000 29,000 Massachusetts Water Resources Authority Revenue VRDO 0.580% 9/7/16 23,350 23,350 Massachusetts Water Resources Authority Revenue VRDO 0.610% 9/7/16 5,900 5,900 113,558 Michigan (2.0%) Green Lake Township MI Economic Development Corp. Revenue (Interlochen Center for the Arts Project) VRDO 0.580% 9/1/16 LOC 19,700 19,700 Municipal Cash Management Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 Michigan Finance Authority Hospital Revenue Bonds (Trinity Health Credit Group) TOB VRDO 0.600% 9/7/16 LOC 16,500 16,500 Michigan Hospital Finance Authority Revenue (Trinity Health) VRDO 0.590% 9/7/16 9,120 9,120 Michigan State University Board of Trustees General Revenue VRDO 0.640% 9/7/16 12,005 12,005 University of Michigan Revenue VRDO 0.510% 9/7/16 3,720 3,720 61,045 Minnesota (0.3%) 1 Minneapolis MN Health Care System Revenue (Fairview Health Services) TOB VRDO 0.600% 9/7/16 LOC 2,900 2,900 Minnesota Higher Education Facilities Authority Revenue (Carleton College) VRDO 0.660% 9/7/16 5,070 5,070 7,970 Mississippi (4.1%) Jackson County MS Pollution Control Revenue (Chevron USA Inc.) VRDO 0.580% 9/1/16 7,800 7,800 Jackson County MS Pollution Control Revenue (Chevron USA Inc.) VRDO 0.670% 9/1/16 15,845 15,845 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.580% 9/1/16 19,300 19,300 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.620% 9/1/16 6,300 6,300 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.620% 9/1/16 10,000 10,000 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.620% 9/1/16 6,800 6,800 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.620% 9/1/16 3,400 3,400 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.620% 9/1/16 7,000 7,000 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.630% 9/7/16 12,600 12,600 Mississippi Development Bank Special Obligation Revenue (Harrison County Coliseum) VRDO 0.620% 9/7/16 LOC 39,000 39,000 128,045 Missouri (3.5%) Missouri Development Finance Board Cultural Facilities Revenue (Nelson Gallery Foundation) VRDO 0.580% 9/1/16 52,070 52,070 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.580% 9/7/16 8,120 8,120 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Louis University) VRDO 0.600% 9/1/16 LOC 14,800 14,800 Missouri Health & Educational Facilities Authority Revenue (St. Louis University) VRDO 0.610% 9/1/16 LOC 16,390 16,390 Nodaway County MO Industrial Development Authority Educational Facilities Revenue (Northwest Foundation Inc.) VRDO 0.590% 9/7/16 LOC 5,335 5,335 St. Joseph MO Industrial Development Authority Health Facilities Revenue (Heartland Regional Medical Center) VRDO 0.580% 9/1/16 LOC 12,350 12,350 109,065 Multiple States (5.2%) 1 Nuveen AMT-Free Municipal Income Fund VRDP VRDO 0.640% 9/7/16 LOC 32,000 32,000 Nuveen Enhanced AMT-Free Municipal Credit Opportunities Fund VRDP VRDO 0.640% 9/7/16 LOC 63,000 63,000 Nuveen Enhanced AMT-Free Municipal Credit Opportunities Fund VRDP VRDO 0.640% 9/7/16 LOC 68,000 68,000 163,000 Nebraska (2.1%) Nebraska Investment Finance Authority Single Family Housing Revenue VRDO 0.640% 9/7/16 66,535 66,535 New Jersey (0.6%) Hudson County NJ Improvement Authority Essential Purpose Pooled Governmental Loan Revenue VRDO 0.560% 9/7/16 LOC 1,100 1,100 1 Hudson County NJ Improvement Authority Lease Revenue (Hudson County Vocational-Technical Schools Project) TOB VRDO 0.600% 9/7/16 2,100 2,100 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) VRDO 0.590% 9/7/16 LOC 2,000 2,000 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.570% 9/7/16 LOC 1,200 1,200 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.570% 9/7/16 LOC 6,900 6,900 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) VRDO 0.590% 9/7/16 LOC 3,600 3,600 Municipal Cash Management Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.570% 9/7/16 LOC 1,700 1,700 18,600 New Mexico (1.6%) New Mexico Finance Authority Transportation Revenue VRDO 0.600% 9/7/16 LOC 43,000 43,000 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.590% 9/7/16 5,400 5,400 48,400 New York (19.1%) Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.620% 9/7/16 16,625 16,625 New York City NY GO VRDO 0.580% 9/1/16 LOC 21,650 21,650 New York City NY GO VRDO 0.580% 9/1/16 LOC 19,895 19,895 New York City NY GO VRDO 0.590% 9/1/16 2,400 2,400 New York City NY GO VRDO 0.590% 9/1/16 LOC 5,400 5,400 New York City NY GO VRDO 0.590% 9/1/16 LOC 19,775 19,775 New York City NY GO VRDO 0.580% 9/7/16 LOC 3,000 3,000 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (West 26th Street Development) VRDO 0.590% 9/7/16 LOC 14,530 14,530 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (West 26th Street Development) VRDO 0.590% 9/7/16 LOC 4,270 4,270 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (2 Gold Street) VRDO 0.650% 9/7/16 35,600 35,600 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (90 West Street) VRDO 0.650% 9/7/16 LOC 25,000 25,000 New York City NY Housing Finance Agency Revenue (211 North End Avenue) VRDO 0.650% 9/7/16 LOC 11,600 11,600 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.580% 9/1/16 5,880 5,880 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.580% 9/1/16 2,365 2,365 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.580% 9/1/16 27,850 27,850 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.580% 9/1/16 5,500 5,500 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.580% 9/1/16 28,450 28,450 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.590% 9/1/16 8,120 8,120 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.590% 9/1/16 9,125 9,125 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.610% 9/7/16 6,500 6,500 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.600% 9/7/16 12,800 12,800 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.580% 9/1/16 18,400 18,400 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.580% 9/1/16 10,000 10,000 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.560% 9/7/16 6,700 6,700 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.580% 9/1/16 4,230 4,230 New York Liberty Development Corp. Revenue (Greenwich LLC) VRDO 0.680% 9/7/16 LOC 5,550 5,550 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.580% 9/1/16 LOC 22,875 22,875 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.570% 9/7/16 LOC 15,800 15,800 New York Metropolitan Transportation Authority Revenue VRDO 0.580% 9/1/16 LOC 9,020 9,020 New York Metropolitan Transportation Authority Revenue VRDO 0.580% 9/7/16 LOC 2,200 2,200 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.590% 9/7/16 6,250 6,250 New York State Housing Finance Agency Housing Revenue (19 India Street) VRDO 0.640% 9/7/16 LOC 9,000 9,000 New York State Housing Finance Agency Housing Revenue (Clinton Park Phase II) VRDO 0.630% 9/7/16 LOC 5,000 5,000 New York State Housing Finance Agency Housing Revenue (West 17th Street) VRDO 0.650% 9/7/16 LOC 19,190 19,190 New York State Housing Finance Agency Revenue (Maestro West Chelsea Housing) VRDO 0.630% 9/7/16 LOC 17,000 17,000 New York State Housing Finance Agency Revenue (Riverside Center) VRDO 0.630% 9/7/16 LOC 7,000 7,000 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.640% 9/7/16 10,000 10,000 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.580% 9/7/16 LOC 21,700 21,700 1 Nuveen New York AMT-Free Municipal Income Fund VRDP VRDO 0.620% 9/7/16 LOC 24,500 24,500 1 Nuveen New York AMT-Free Municipal Income Fund VRDP VRDO 0.620% 9/7/16 LOC 34,200 34,200 1 Nuveen New York AMT-Free Municipal Income Fund VRDP VRDO 0.620% 9/7/16 LOC 20,000 20,000 Port Authority of New York & New Jersey Revenue CP 0.480% 9/19/16 7,890 7,890 Port Authority of New York & New Jersey Revenue CP 0.480% 9/26/16 2,505 2,505 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.600% 9/7/16 15,190 15,190 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.600% 9/7/16 LOC 9,025 9,025 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.640% 9/7/16 LOC 6,075 6,075 595,635 North Carolina (1.6%) 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.590% 9/7/16 18,900 18,900 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.690% 9/7/16 LOC 2,785 2,785 North Carolina Medical Care Commission Hospital (Moses Cone Health System) VRDO 0.660% 9/7/16 7,000 7,000 Municipal Cash Management Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) North Carolina Medical Care Commission Hospital Revenue (Baptist Hospital) VRDO 0.640% 9/7/16 LOC 17,240 17,240 Raleigh Durham NC Airport Authority Revenue VRDO 0.580% 9/7/16 LOC 5,470 5,470 51,395 Ohio (11.3%) Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.580% 9/7/16 8,000 8,000 Columbus OH GO VRDO 0.540% 9/7/16 18,820 18,820 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.570% 9/7/16 LOC 6,110 6,110 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.570% 9/7/16 LOC 11,230 11,230 Franklin County OH Hospital Facilities Revenue (Doctors OhioHealth Corp.) VRDO 0.550% 9/7/16 LOC 16,030 16,030 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.650% 9/7/16 44,300 44,300 Franklin County OH Hospital Facilities Revenue (US Health Corp. of Columbus) VRDO 0.550% 9/7/16 LOC 1,925 1,925 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.580% 9/7/16 5,000 5,000 Ohio Air Quality Development Authority Revenue (TimkenSteel Project) VRDO 0.630% 9/7/16 LOC 8,800 8,800 Ohio Common Schools GO VRDO 0.600% 9/7/16 9,935 9,935 Ohio Common Schools GO VRDO 0.600% 9/7/16 20,000 20,000 Ohio Common Schools GO VRDO 0.610% 9/7/16 15,445 15,445 Ohio GO VRDO 0.620% 9/7/16 1,575 1,575 Ohio GO VRDO 0.620% 9/7/16 19,140 19,140 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.560% 9/1/16 19,000 19,000 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.590% 9/1/16 45,050 45,050 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.590% 9/7/16 3,600 3,600 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.590% 9/7/16 15,100 15,100 Ohio Infrastructure Improvement GO VRDO 0.620% 9/7/16 20,335 20,335 Ohio State University General Receipts Revenue VRDO 0.610% 9/7/16 7,500 7,500 Ohio State University General Receipts Revenue VRDO 0.610% 9/7/16 23,765 23,765 Ohio State University General Receipts Revenue VRDO 0.620% 9/7/16 28,700 28,700 Ohio Water Development Authority Revenue (TimkenSteel Project) VRDO 0.630% 9/7/16 LOC 2,200 2,200 351,560 Oregon (2.0%) Oregon GO (Veterans Welfare) VRDO 0.580% 9/1/16 28,180 28,180 Oregon GO (Veterans Welfare) VRDO 0.600% 9/7/16 6,085 6,085 Oregon Housing & Community Service Department Single Family Mortgage Revenue VRDO 0.620% 9/7/16 9,145 9,145 Oregon TAN 2.000% 6/30/17 17,500 17,698 61,108 Pennsylvania (3.1%) Allegheny County PA Higher Education Building Authority University Revenue (Carnegie Mellon University) VRDO 0.600% 9/1/16 11,400 11,400 Delaware County PA Industrial Development Authority Airport Facilities Revenue (United Parcel Service Inc.) VRDO 0.710% 9/1/16 13,800 13,800 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.670% 9/7/16 9,900 9,900 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.670% 9/7/16 6,400 6,400 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.570% 9/7/16 LOC 14,115 14,115 Emmaus PA General Authority Revenue VRDO 0.570% 9/7/16 LOC 23,225 23,225 Geisinger Authority Health System Pennsylvania Revenue (Geisinger Health System) VRDO 0.560% 9/1/16 5,700 5,700 Geisinger Authority Health System Pennsylvania Revenue (Geisinger Health System) VRDO 0.560% 9/1/16 5,315 5,315 Montgomery County PA GO VRDO 0.560% 9/1/16 5,200 5,200 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) VRDO 0.600% 9/1/16 LOC 720 720 Municipal Cash Management Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Rhode Island (0.2%) Rhode Island Health & Educational Building Corp. Higher Education Facilities Revenue (Brown University) VRDO 0.570% 9/7/16 6,045 6,045 South Carolina (0.2%) Greenville County SC Hospital System Revenue VRDO 0.560% 9/7/16 LOC 5,200 5,200 South Dakota (0.2%) South Dakota Housing Development Authority Homeownership Mortgage Revenue VRDO 0.610% 9/7/16 5,840 5,840 Texas (4.7%) 1 Cypress-Fairbanks TX Independent School District GO TOB VRDO 0.600% 9/1/16 4,995 4,995 1 Dallas TX Area Rapid Transit Sales Tax Revenue TOB VRDO 0.590% 9/7/16 11,705 11,705 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) VRDO 0.600% 9/1/16 26,600 26,600 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) VRDO 0.600% 9/1/16 27,110 27,110 Harris County TX Health Facilities Development Corp. Revenue (Methodist Hospital System) VRDO 0.600% 9/1/16 21,565 21,565 Houston TX Utility System Revenue VRDO 0.580% 9/7/16 LOC 4,425 4,425 Red River TX Education Finance Corp. Revenue (Texas Christian University Project) VRDO 0.650% 9/7/16 13,000 13,000 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.590% 9/7/16 5,000 5,000 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Baylor Health Care System Project) VRDO 0.650% 9/7/16 LOC 5,750 5,750 Tarrant County TX Health Facilities Development Corp. Hospital Revenue (Cook Children's Medical Center Project) VRDO 0.550% 9/7/16 5,000 5,000 Texas Transportation Commission Mobility Fund GO VRDO 0.650% 9/7/16 6,400 6,400 University of Texas System Revenue Financing System Revenue CP 0.480% 9/8/16 10,000 10,000 Waco TX Education Finance Corp. Revenue (Baylor University) VRDO 0.650% 9/7/16 LOC 5,000 5,000 146,550 Utah (1.8%) Emery County UT Pollution Control Revenue (PacifiCorp Projects) VRDO 0.570% 9/7/16 LOC 23,470 23,470 Murray UT Hospital Revenue (IHC Health Services) VRDO 0.590% 9/1/16 20,285 20,285 Utah Associated Municipal Power Systems Revenue (Horse Butte Wind Project) VRDO 0.590% 9/7/16 LOC 11,970 11,970 55,725 Vermont (0.1%) Vermont Housing Finance Agency Revenue VRDO 0.620% 9/7/16 4,300 4,300 Virginia (0.1%) 1 University of Virginia Revenue TOB VRDO 0.590% 9/7/16 4,515 4,515 Washington (1.3%) Chelan County WA Public Utility District No. 1 Consolidated System Revenue VRDO 0.650% 9/7/16 6,845 6,845 1 King County WA Sewer Revenue TOB VRDO 0.590% 9/7/16 6,950 6,950 1 Seattle WA Water System Revenue TOB VRDO 0.580% 9/7/16 5,060 5,060 1 Washington GO TOB VRDO 0.590% 9/7/16 5,030 5,030 1 Washington GO TOB VRDO 0.590% 9/7/16 16,150 16,150 40,035 West Virginia (0.5%) West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) VRDO 0.640% 9/7/16 LOC 15,795 15,795 Wisconsin (2.0%) Wisconsin GO (Extendible) CP 0.600% 4/30/17 30,589 30,589 1 Wisconsin Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.590% 9/7/16 13,500 13,500 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) VRDO 0.580% 9/1/16 LOC 19,110 19,110 63,199 Total Tax-Exempt Municipal Bonds (Cost $3,090,598) 3,090,635 Total Investments (99.4%) (Cost $3,090,598) 3,090,635 Municipal Cash Management Fund Amount Other Assets and Liabilities (0.6%) ($000) Other Assets Receivables for Investment Securities Sold Receivables for Accrued Income Other Assets 24 Total Other Assets Liabilities Payables to Vanguard Total Liabilities Net Assets (100%) Applicable to 31,102,756 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share $100.01 At August 31, 2016, net assets consisted of: Amount ($000) Paid-in Capital Undistributed Net Investment Income  Accumulated Net Realized Gains 10 Unrealized Appreciation (Depreciation) 37 Net Assets  See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2016, the aggregate value of these securities was $484,835,000, representing 15.6% of net assets. See accompanying Notes, which are an integral part of the Financial Statements. Municipal Cash Management Fund KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PILOT  Payments in Lieu of Taxes. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). (18) SBLF (Michigan School Bond Loan Fund). The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. Municipal Cash Management Fund Statement of Operations Year Ended August 31, 2016 ($000) Investment Income Income Interest Total Income Expenses The Vanguard GroupNote B Management and Administrative Total Expenses Net Investment Income Realized Net Gain (Loss) on Investment Securities Sold 27 Change in Unrealized Appreciation (Depreciation) of Investment Securities 37 Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. Municipal Cash Management Fund Statement of Changes in Net Assets Year Ended August 31, ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income Realized Net Gain (Loss) 27 1 Change in Unrealized Appreciation (Depreciation) 37  Net Increase (Decrease) in Net Assets Resulting from Operations Distributions Net Investment Income Realized Capital Gain   Total Distributions Capital Share Transactions Issued Issued in Lieu of Cash Distributions Redeemed Net Increase (Decrease) from Capital Share Transactions Total Increase (Decrease) Net Assets Beginning of Period End of Period 1 1 Net AssetsEnd of Period includes undistributed (overdistributed) net investment income of $0 and ($1,000). See accompanying Notes, which are an integral part of the Financial Statements. Municipal Cash Management Fund Financial Highlights For a Share Outstanding Year Ended August 31, Throughout Each Period 1 2016 2015 2014 2013 2012 Net Asset Value, Beginning of Period $100.00 $100.00 $100.00 $100.00 $100.00 Investment Operations Net Investment Income .190 .040 .100 .100 .100 Net Realized and Unrealized Gain (Loss) on Investments .010 — Total from Investment Operations .200 . 040 .100 .100 .100 Distributions Dividends from Net Investment Income (.190) (.040) (.100) (.100) (.100) Distributions from Realized Capital Gains — Total Distributions (.190) (.040) (.100) (.100) (.100) Net Asset Value, End of Period $100.01 $100.00 $100.00 $100.00 $100.00 Total Return 0.20% 0.04% 0.06% 0.13% 0.13% Ratios/Supplemental Data Net Assets, End of Period (Millions) $3,110 $3,197 $4,247 $3,989 $3,581 Ratio of Total Expenses to Average Net Assets 0.01% 0.01% 0.01% 0.01% 0.01% Ratio of Net Investment Income to Average Net Assets 0.19% 0.04% 0.06% 0.13% 0.13% 1 Adjusted to reflect a 1-for-100 reverse share split as of the close of business on August 12, 2016. See accompanying Notes, which are an integral part of the Financial Statements. Municipal Cash Management Fund Notes to Financial Statements Vanguard Municipal Cash Management Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund has been established by Vanguard as a cash management vehicle solely available for investment by the Vanguard funds and certain trusts and accounts managed by Vanguard or its affiliates. The fund invests in a variety of high-quality short-term municipal securities; the issuers’ abilities to meet their obligations may be affected by economic and political developments in a specific state or region. In July 2014, the U.S. Securities and Exchange Commission adopted amendments to money market fund regulations to enhance the stability and resilience of all money market funds, and the compliance dates for these amendments range from July 2015 to October 2016. The board of trustees, in accordance with the best interest of the shareholders, approved a number of changes in response to these amendments, and has designated the fund as an institutional money market fund. As a result, the fund is required to transact at a market-based net asset value per share (NAV) calculated to four decimal places. In addition, the fund is subject to liquidity fees and redemption gates (temporary suspension of redemptions) in certain circumstances. The fund began transacting at a market-based NAV as of the close of business on August 12, 2016, and simultaneously underwent a 1-for-100 reverse share split whereby each shareholder of record received 1 share for every 100 shares held on that date. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. investment companies. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Prior to the Fund's adoption of the floating NAV on August 12, 2016, securities were valued at amortized cost. Beginning on August 12, 2016, bonds and temporary cash investments have been valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the Fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund's tax positions taken for all open federal income tax years (August 31, 2013-2016), and has concluded that no provision for federal income tax is required in the fund's financial statements. 3. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 4. Credit Facility: The fund and certain other funds managed by The Vanguard Group ("Vanguard") participate in a $3.1 billion committed credit facility provided by a syndicate of lenders pursuant to a credit agreement that may be renewed annually; each fund is individually liable for its borrowings, if any, under the credit facility. Borrowings may be utilized for temporary and emergency purposes, and are subject to the fund's regulatory and contractual borrowing restrictions. The participating funds are charged administrative fees and an annual commitment fee of 0.10% of the undrawn amount of the facility; these fees are allocated to the funds based on a method approved by the fund's board of trustees and included in Management and Administrative expenses on the fund's Statement of Operations. Any borrowings under this facility bear interest at a rate based upon the higher of the one-month London Interbank Offered Rate, federal funds effective rate, or overnight bank funding rate plus an agreed-upon spread. Municipal Cash Management Fund The fund had no borrowings outstanding at August 31, 2016, or at any time during the period then ended. 5. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. In accordance with the terms of a services agreement, Vanguard provides to the fund investment advisory, corporate management, administrative, marketing, and distribution services and pays for all other operating expenses (except taxes) for a fee calculated at an annual percentage rate of the average net assets of the fund. The fund's trustees and officers are also directors and employees, respectively, of Vanguard. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At August 31, 2016, 100% of the market value of the fund's investments was determined based on Level 2 inputs. D. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes. These differences will reverse at some time in the future. For tax purposes, at August 31, 2016 the fund had $10,000 of long-term capital gains available for distribution. At August 31, 2016, the cost of investment securities for tax purposes was $3,090,598,000. Net unrealized appreciation of investment securities for tax purposes was $37,000, consisting of unrealized gains of $52,000 on securities that had risen in value since their purchase and $15,000 in unrealized losses on securities that had fallen in value since their purchase. E. The fund purchased securities from and sold securities to other Vanguard funds or accounts managed by Vanguard or its affiliates, in accordance with procedures adopted by the board of trustees in compliance with Rule 17a-7 of the Investment Company Act of 1940. For the year ended August 31, 2016, such purchases and sales were $586,025,000 and $701,085,000, respectively. Municipal Cash Management Fund F. Capital Shares issued and redeemed were: Year Ended August 31, 2016 1 2015 1 Shares Shares (000) (000) Issued 38,369 46,857 Issued in Lieu of Cash Distributions 59 15 Redeemed (39,291) (57,377) Net Increase (Decrease) in Shares Outstanding (863) (10,505) 1. Shares adjusted to reflect a 1-for-100 reverse share split as of the close of business on August 12, 2016. At August 31, 2016, the Vanguard Intermediate-Term Tax-Exempt Fund was the record or beneficial owner of 37% of the fund’s net assets. If the shareholder were to redeem its investment in the fund, the redemption might result in an increase in the fund’s expense ratio, cause the fund to incur higher transaction costs, or lead to the realization of taxable capital gains. G. Management has determined that no material events or transactions occurred subsequent to August 31, 2016, that would require recognition or disclosure in these financial statements. Report of Independent Registered Public Accounting Firm To the Board of Trustees of Vanguard CMT Funds and the Shareholders of Vanguard Market Liquidity Fund and Vanguard Municipal Cash Management Fund: In our opinion, the accompanying statements of net assets and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Vanguard Market Liquidity Fund and Vanguard Municipal Cash Management Fund (constituting separate portfolios of Vanguard CMT Funds, hereafter referred to as the "Funds") at August 31, 2016, the results of each of their operations for the year then ended, the changes in each of their net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as "financial statements") are the responsibility of the Funds’ management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at August 31, 2016 by correspondence with the custodians and brokers, provide a reasonable basis for our opinion. /s/PricewaterhouseCoopers LLP Philadelphia, Pennsylvania October 18, 2016 Special 2016 tax information (unaudited) for Vanguard CMT Funds This information for the fiscal year ended August 31, 2016, is included pursuant to provisions of the Internal Revenue Code. The Municipal Cash Management Fund designates 100% of its income dividends as exempt-interest dividends. For nonresident alien shareholders invested in Market Liquidity Fund, 75.5% of income dividends are interest-related dividends. ABOUT YOUR FUND’S EXPENSES As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The table on the next page illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The “Ending Account Value” shown is derived from the fund’s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading “Expenses Paid During Period.” • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund’s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses during the period shown, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Beginning Account Value Ending Account Value Expenses Paid February 29, 2016 August 31, 2016 During Period 1 Based on Actual Fund Return Market Liquidity Municipal Cash Management Based on Hypothetical 5% Yearly Return Market Liquidity Municipal Cash Management 1 The calculations are based on expenses incurred in the most recent six-month period. The funds' annualized six-month expense ratios for that period are: for the Market Liquidity Fund, 0.005%; for the Municipal Cash Management Fund, 0.01%. The dollar amounts shown as "Expenses Paid" are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period (184/366). Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any account service fee described in the prospectus. If such a fee were applied to your account, your costs would be higher. Your fund does not charge transaction fees, such as purchase or redemption fees, nor does it carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. Trustees Approve Advisory Arrangements The board of trustees of Vanguard Market Liquidity Fund and Municipal Cash Management Fund has renewed each fund’s investment advisory arrangement with The Vanguard Group, Inc. (Vanguard). Vanguard—through its Fixed Income Group—serves as the investment advisor for each fund. The board determined that continuing each fund’s internalized management structure was in the best interests of each fund and its shareholders. The board based its decision upon an evaluation of the advisor’s investment staff, portfolio management process, and performance. This evaluation included information provided to the board by Vanguard’s Portfolio Review Department, which is responsible for fund and advisor oversight and product management. The Portfolio Review Department met regularly with the advisor and made monthly presentations to the board during the fiscal year directing the board’s focus to relevant information and topics. The board, or an investment committee made up of board members, also received information throughout the year through advisor presentations. For each advisor presentation, the board was provided with letters and reports that included information about, among other things, the advisory firm and the advisor’s assessment of the investment environment, portfolio performance, and portfolio characteristics. In addition, the board received monthly reports, which included a Market and Economic Report, a Fund Dashboard Monthly Summary, and a Fund Performance Report. Prior to their meeting, the trustees were provided with a memo and materials that summarized the information they had received over the course of the year. They also considered the factors discussed below, among others. However, no single factor determined whether the board approved the arrangements. Rather, it was the totality of the circumstances that drove the board’s decision. Nature, extent, and quality of services The board reviewed the quality of each fund’s investment management services over both the short and long term and took into account the organizational depth and stability of the advisor. The board considered that Vanguard has been managing investments for more than three decades. The Fixed Income Group adheres to a sound, disciplined investment management process; the team has considerable experience, stability, and depth. The board concluded that Vanguard’s experience, stability, depth, and performance, among other factors, warranted continuation of each advisory arrangement. Investment performance The board considered the short- and long-term performance of each fund, including any periods of outperformance or underperformance of their peer groups. The board concluded that the performance was such that each advisory arrangement should continue. Information about each fund’s most recent performance can be found on the Performance Summary pages of this report. Cost The board concluded that each fund’s expense ratio was well below the average expense ratio charged by funds in its respective peer groups and that each fund’s advisory expenses were also well below its peer-group average. Information about the funds’ expenses appears in the About Your Fund’s Expenses section of this report as well as in the Financial Statements sections. The board does not conduct a profitability analysis of Vanguard, because of Vanguard’s unique “at-cost” structure. Unlike most other mutual fund management companies, Vanguard is owned by the funds it oversees, and produces “profits” only in the form of reduced expenses for fund shareholders. The benefit of economies of scale The board concluded that each fund’s at-cost arrangement with Vanguard ensures that the funds will realize economies of scale as they grow, with the cost to shareholders declining as fund assets increase. The board will consider whether to renew the advisory arrangements again after a one-year period. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 198 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. The mailing address of the trustees and officers is P.O. Box 876, Valley Forge, PA 19482. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. Interested Trustee 1 F. William McNabb III Born 1957. Trustee Since July 2009. Chairman of the Board. Principal Occupation(s) During the Past Five Years and Other Experience: Chairman of the Board of The Vanguard Group, Inc., and of each of the investment companies served by The Vanguard Group, since January 2010; Director of The Vanguard Group since 2008; Chief Executive Officer and President of The Vanguard Group, and of each of the investment companies served by The Vanguard Group, since 2008; Director of Vanguard Marketing Corporation; Managing Director of The Vanguard Group (1995–2008). Independent Trustees Emerson U. Fullwood Born 1948. Trustee Since January 2008. Principal Occupation(s) During the Past Five Years and Other Experience: Executive Chief Staff and Marketing Officer for North America and Corporate Vice President (retired 2008) of Xerox Corporation (document management products and services); Executive in Residence and 2009–2010 Distinguished Minett Professor at the Rochester Institute of Technology; Lead Director of SPX FLOW, Inc. (multi-industry manufacturing); Director of the United Way of Rochester, the University of Rochester Medical Center, Monroe Community College Foundation, North Carolina A&T University, and Roberts Wesleyan College. Rajiv L. Gupta Born 1945. Trustee Since December 2001. 2 Principal Occupation(s) During the Past Five Years and Other Experience: Chairman and Chief Executive Officer (retired 2009) and President (2006–2008) of Rohm and Haas Co. (chemicals); Director of Tyco International plc (diversified manufacturing and services), HP Inc. (printer and personal computer manufacturing), and Delphi Automotive plc (automotive components); Senior Advisor at New Mountain Capital. Amy Gutmann Born 1949. Trustee Since June 2006. Principal Occupation(s) During the Past Five Years and Other Experience: President of the University of Pennsylvania; Christopher H. Browne Distinguished Professor of Political Science, School of Arts and Sciences, and Professor of Communication, Annenberg School for Communication, with secondary faculty appointments in the Department of Philosophy, School of Arts and Sciences, and at the Graduate School of Education, University of Pennsylvania; Trustee of the National Constitution Center; Chair of the Presidential Commission for the Study of Bioethical Issues. JoAnn Heffernan Heisen Born 1950. Trustee Since July 1998. Principal Occupation(s) During the Past Five Years and Other Experience: Corporate Vice President and Chief Global Diversity Officer (retired 2008) and Member of the Executive Committee (1997–2008) of Johnson & Johnson (pharmaceuticals/medical devices/consumer products); Director of Skytop Lodge Corporation (hotels) and the Robert Wood Johnson Foundation; Member of the Advisory Board of the Institute for Women’s Leadership at Rutgers University. F. Joseph Loughrey Born 1949. Trustee Since October 2009. Principal Occupation(s) During the Past Five Years and Other Experience: President and Chief Operating Officer (retired 2009) of Cummins Inc. (industrial machinery); Chairman of the Board of Hillenbrand, Inc. (specialized consumer services), and of Oxfam America; Director of SKF AB (industrial machinery), Hyster-Yale Materials Handling, Inc. (forklift trucks), the Lumina Foundation for Education, and the V Foundation for Cancer Research; Member of the Advisory Council for the College of Arts and Letters and of the Advisory Board to the Kellogg Institute for International Studies, both at the University of Notre Dame. Mark Loughridge Born 1953. Trustee Since March 2012. Principal Occupation(s) During the Past Five Years and Other Experience: Senior Vice President and Chief Financial Officer (retired 2013) at IBM (information technology services); Fiduciary Member of IBM’s Retirement Plan Committee (2004–2013); Director of the Dow Chemical Company; Member of the Council on Chicago Booth. Scott C. Malpass Born 1962. Trustee Since March 2012. Principal Occupation(s) During the Past Five Years and Other Experience: Chief Investment Officer and Vice President at the University of Notre Dame; Assistant Professor of Finance at the Mendoza College of Business at Notre Dame; Member of the Notre Dame 403(b) Investment Committee, the Board of Advisors for Spruceview Capital Partners, and the Investment Advisory Committee of Major League Baseball; Board Member of TIFF Advisory Services, Inc., and Catholic Investment Services, Inc. (investment advisors). André F. Perold Born 1952. Trustee Since December 2004. Principal Occupation(s) During the Past Five Years and Other Experience: George Gund Professor of Finance and Banking, Emeritus at the Harvard Business School (retired 2011); Chief Investment Officer and Managing Partner of HighVista Strategies LLC (private investment firm); Director of Rand Merchant Bank; Overseer of the Museum of Fine Arts Boston. Peter F. Volanakis Born 1955. Trustee Since July 2009. Principal Occupation(s) During the Past Five Years and Other Experience: President and Chief Operating Officer (retired 2010) of Corning Incorporated (communications equipment); Chairman of the Board of Trustees of Colby-Sawyer College; Member of the Advisory Board of the Norris Cotton Cancer Center. Executive Officers Glenn Booraem Born 1967. Treasurer Since May 2015. Principal Occupation(s) During the Past Five Years and Other Experience: Principal of The Vanguard Group, Inc.; Treasurer of each of the investment companies served by The Vanguard Group; Controller of each of the investment companies served by The Vanguard Group (2010–2015); Assistant Controller of each of the investment companies served by The Vanguard Group (2001–2010). Thomas J. Higgins Born 1957. Chief Financial Officer Since September 2008. Principal Occupation(s) During the Past Five Years and Other Experience: Principal of The Vanguard Group, Inc.; Chief Financial Officer of each of the investment companies served by The Vanguard Group; Treasurer of each of the investment companies served by The Vanguard Group (1998–2008). Peter Mahoney Born 1974. Controller Since May 2015. Principal Occupation(s) During the Past Five Years and Other Experience: Head of Global Fund Accounting at The Vanguard Group, Inc.; Controller of each of the investment companies served by The Vanguard Group; Head of International Fund Services at The Vanguard Group (2008–2014). Heidi Stam Born 1956. Secretary Since July 2005. Principal Occupation(s) During the Past Five Years and Other Experience: Managing Director of The Vanguard Group, Inc.; General Counsel of The Vanguard Group; Secretary of The Vanguard Group and of each of the investment companies served by The Vanguard Group; Director and Senior Vice President of Vanguard Marketing Corporation. Vanguard Senior Management Team Mortimer J. Buckley Kathleen C. Gubanich Martha G. King John T. Marcante Chris D. McIsaac James M. Norris Thomas M. Rampulla Glenn W. Reed Karin A. Risi Michael Rollings Chairman Emeritus and Senior Advisor John J. Brennan Chairman, 1996–2009 Chief Executive Officer and President, 1996–2008 Founder John C. Bogle Chairman and Chief Executive Officer, 1974–1996 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. © 2016 The Vanguard Group, Inc. CMTO102016 Item 2 : Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrants principal executive officer, principal financial officer, principal accounting officer or controller or persons performing similar functions. The Code of Ethics was amended during the reporting period covered by this report to make certain technical, non-material changes. Item 3 : Audit Committee Financial Expert. All members of the Audit Committee have been determined by the Registrants Board of Trustees to be Audit Committee Financial Experts and to be independent: Rajiv L. Gupta, JoAnn Heffernan Heisen, F. Joseph Loughrey, Mark Loughridge, and Peter F. Volanakis. Item 4 : Principal Accountant Fees and Services. (a) Audit Fees. Audit Fees of the Registrant Fiscal Year Ended August 31, 2016: $54,000 Fiscal Year Ended August 31, 2015: $53,000 Aggregate Audit Fees of Registered Investment Companies in the Vanguard Group. Fiscal Year Ended August 31, 2016: $9,629,849 Fiscal Year Ended August 31, 2015: $7,000,200 Includes fees billed in connection with audits of the Registrant, other registered investment companies in the Vanguard complex, The Vanguard Group, Inc. and Vanguard Marketing Corporation. (b) Audit-Related Fees. Fiscal Year Ended August 31, 2016: $2,717,627 Fiscal Year Ended August 31, 2015: $2,899,096 Includes fees billed in connection with assurance and related services provided to the Registrant, other registered investment companies in the Vanguard complex, The Vanguard Group, Inc., and Vanguard Marketing Corporation. (c) Tax Fees. Fiscal Year Ended August 31, 2016: $254,050 Fiscal Year Ended August 31, 2015: $353,389 Includes fees billed in connection with tax compliance, planning, and advice services provided to the Registrant, other registered investment companies in the Vanguard complex, The Vanguard Group, Inc., and Vanguard Marketing Corporation. (d) All Other Fees. Fiscal Year Ended August 31, 2016: $214,225 Fiscal Year Ended August 31, 2015: $202,313 Includes fees billed for services related to tax reported information provided to the Registrant, other registered investment companies in the Vanguard complex, The Vanguard Group, Inc., and Vanguard Marketing Corporation. (e) (1) Pre-Approval Policies. The policy of the Registrants Audit Committee is to consider and, if appropriate, approve before the principal accountant is engaged for such services, all specific audit and non-audit services provided to: the Registrant, other registered investment companies in the Vanguard complex, The Vanguard Group, Inc., and entities controlled by The Vanguard Group, Inc. that provide ongoing services to the Registrant. In making a determination, the Audit Committee considers whether the services are consistent with maintaining the principal accountants independence. In the event of a contingency situation in which the principal accountant is needed to provide services in between scheduled Audit Committee meetings, the Chairman of the Audit Committee would be called on to consider and, if appropriate, pre-approve audit or permitted non-audit services in an amount sufficient to complete services through the next Audit Committee meeting, and to determine if such services would be consistent with maintaining the accountants independence. At the next scheduled Audit Committee meeting, services and fees would be presented to the Audit Committee for formal consideration, and, if appropriate, approval by the entire Audit Committee. The Audit Committee would again consider whether such services and fees are consistent with maintaining the principal accountants independence. The Registrants Audit Committee is informed at least annually of all audit and non-audit services provided by the principal accountant to the Vanguard complex, whether such services are provided to: the Registrant, other registered investment companies in the Vanguard complex, The Vanguard Group, Inc., or other entities controlled by The Vanguard Group, Inc. that provide ongoing services to the Registrant. (2) No percentage of the principal accountants fees or services were approved pursuant to the waiver provision of paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) For the most recent fiscal year, over 50% of the hours worked under the principal accountants engagement were not performed by persons other than full-time, permanent employees of the principal accountant. (g) Aggregate Non-Audit Fees. Fiscal Year Ended August 31, 2016: $468,275 Fiscal Year Ended August 31, 2015: $555,702 Includes fees billed for non-audit services provided to the Registrant, other registered investment companies in the Vanguard complex, The Vanguard Group, Inc., and Vanguard Marketing Corporation. (h) For the most recent fiscal year, the Audit Committee has determined that the provision of all non-audit services was consistent with maintaining the principal accountants independence. Item 5 : Audit Committee of Listed Registrants. Not Applicable. Item 6 : Investments. Not Applicable. Item 7 : Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not Applicable. Item 8 : Portfolio Managers of Closed-End Management Investment Companies. Not Applicable. Item 9 : Purchase of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not Applicable. Item 10 : Submission of Matters to a Vote of Security Holders. Not Applicable. Item 11 : Controls and Procedures. (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. There were no significant changes in Registrants Internal Control Over Financial Reporting or in other factors that could significantly affect this control subsequent to the date of the evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. Item 12 : Exhibits. (a) Code of Ethics. (b) Certifications. Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. VANGUARD CMT FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: October 17, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD CMT FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: October 17, 2016 VANGUARD CMT FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: October 17, 2016 * By: /s/ Anne E. Robinson Anne E. Robinson, pursuant to a Power of Attorney filed on October 4, 2016 see file Number 33-32548, Incorporated by Reference.
